DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter (CA 2351892 A1) in view of Sabadicci et al (2007/0187848 A1).
Peter discloses a process of pyrolysis of a biomassclaim 19 in a pyrolysis reactor 5 to produce a pyrolysis gas stream 14 which is fed to a first venturi scrubberclaim 15 to be condensed by intersecting with a liquid streamclaim 18 (liquid pyrolysis product) withdrawn from the bottom of unit 15 (mixing chamber)claim 12, pumped (pressurized), cooled (coolant) to the top of unit. The uncondensed pyrolysis gas flowing out from the top of the first venturi scrubber unit is repeatedly condensed in a second venture scrubber unit 16 similarly as in the first venturi scrubber 15 discussed above (see the abstract; figures, namely figure 1, background in page 1; pages 3 and 4; and description of drawings).
As discussed above, Peter discloses a process of pyrolysis having steps by using a system very similar as to the process as recited in claim 11 except it appears that Peter does not disclose which stream - the coolant stream or the gas pyrolysis stream before being intersected - are fed through the venturi restriction. Further Peter does not disclose the intersection of the coolant stream and the gas pyrolysis stream downstream or upstream from the venturi restriction (see the entire patent for details, specially figures). However, Sabadicci et al discloses a venturi apparatus the design of which makes the streams intersect downstream from the venturi restriction (see figures).  
It would have been obvious to one having ordinary skill in the art before the claimed invention was made to have modified the Peter process by using the Sabadicci venturi apparatus for feeding the coolant liquid stream thru the venturi restriction before the intersecting to arrive at the applicants’ claimed process instead of feeding the gas pyrolysis stream thru the venturi restriction since it is expected that similar results would be obtained except the criticality can be shown by applicants. Further Sabadicci discloses the improved venturi apparatus is exceptionally at drawing in a second fluid and effective in facilitating the mixture of two of more gasses, liquids or combination thereof (see the abstract). 
The bottom part of units 15 or 16 of Peter are not different from the mixing chamber recited in the claims 11 and 12.
Regarding claim 20, as shown in such as figure 2, the separation of the condensed pyrolysis gases, the coolant fluid, and any con-condensable gases occur also in the unit 18 via stream to pump 21, and stream to unit 22.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter (CA 2351892 A1) in view of Sabadicci et al (2007/0187848 A1) further in view of Hills (5,925,290).
Peter discloses a process as discussed above.
Peter does not disclose the mixing also has mixing elements or baffles stationarily within the mixing housing, namely helical mixing elements or baffles as recited in claims 13 and 14. However, Hills disclose an apparatus used for mixing gas and liquid having both venturi effect and mixing elements including impeller and baffles (the figures; col. 3, lines 14-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Peter process by employing additional mixing structures such as impellers or baffles with the venturi structure in the unit 15 or 16 in the Peter system to arrive at the applicants’ claimed process since Hills discloses that the gas-liquid mixers produces high gas entrainment and improved mixing capabilities (col. 1, lines 4-9).

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
The argument “Peter discloses a venturi scrubber, which is not the same as an eductor condenser unit, as is claimed. Venturi scrubbers utilize a high volume of vapor and a small amount of liquid. Indeed, Applicant’s first condenser 78, described at paragraph 0048, etc. is essentially equivalent to the venturi scrubber 16 disclosed in Peter.” is not persuasive since in the paragraph 0048, applicants do not disclose the first condenser 78 is a VENTURI SCRUBBER. A Venturi scrubber is a special equipment which must have a Venturi structure creates a Venturi effect. Also see the attached documents: “the Jet Venturi Scrubber” “How Venturi Injectors Work”.
The argument “ In contrast, in Applicant’s eductor assembly, the eductor is utilized where small droplets or a mist or aerosol of pyrolysis oils are entrained in the gases removed from the first condenser unit 78, as described at paragraph 0048. In such a configuration, the eductor assembly utilizes a high volume of liquid and a comparatively small amount of vapor. In fact, in Applicant’s FIG. 5, at the outlet or discharge 104 of the eductor prior to entering the mixing chamber, the discharge is approximately 96% to 98% percent liquid with very little vapor. This contrasts with the high volume of vapor used in a venturi scrubber, such as the venturi scrubber 16 of Peter and in Applicant’s first condenser 78.” Is not persuasive since these features are not cited in the present claims.
The argument “Moreover, claim 1 requires a venturi restriction for receiving a pressurized coolant fluid. This is the venturi designated 106 in FIG. 5. As can be seen, the venturi restriction 106 is located upstream of the pyrolysis gases entering from the second flow path 90. To further clarify the claims with respect to this arrangement, Applicant has amended independent claim 11 to require the second flow path intersect the first flow path downstream from the venturi restriction. As described at paragraph 0050, as the coolant liquid 108 passes through the venturi 106 at high velocity it creates a pressure drop or vacuum so that the non-condensed pyrolysis gases from stream 90 are drawn through second flow path 110 into the flow path 100 of the eductor assembly 94.” is not persuasive since as discussed in the rejection of Peter in view of Sabadicci.
The restriction was made final and responded fully by the examiner in the previous office action. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772